



Exhibit 10.1
UTC 2018 Long-Term Incentive Plan    


SECTION 1: Purpose; Definitions
The purpose of this Plan is to enable the Corporation to implement a
compensation program that correlates compensation opportunities with shareowner
value, focuses Management on long-term, sustainable performance, and provides
the Corporation with a competitive advantage in attracting, retaining and
motivating officers, employees and directors.
For purposes of this Plan, the following terms are defined as set forth below:
a.
“Affiliate” means a company or other entity in which the Corporation has an
equity or other financial interest, including joint ventures and partnerships.

b.
“Applicable Exchange” means the New York Stock Exchange or such other securities
exchange as may at the applicable time be the principal market for the Common
Stock.

c.
“Award” means a Stock Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Other Stock-Based Award or Cash Award granted
pursuant to the terms of this Plan.

d.
“Award Agreement” means a written or electronic document or agreement setting
forth the terms and conditions of a specific Award.

e.
“Board” means the Board of Directors of the Corporation.

f.
“Business Combination” has the meaning set forth in Section 10(e)(iii).

g.
“Cash Award” means an award granted to a Participant under Section 9 of this
Plan.

h.
“Cause” means, unless otherwise provided in an Award Agreement: (i) conduct
involving a felony criminal offense under U.S. federal or state law or an
equivalent violation of the laws of any other country; (ii) dishonesty, fraud,
self-dealing or material violations of civil law in the course of fulfilling the
Participant’s employment duties; (iii) breach of the Participant’s intellectual
property agreement or other written agreement with the Corporation; (iv) willful
misconduct injurious to the Corporation or any of its Subsidiaries or Affiliates
as shall be determined by the Committee; (v) negligent conduct injurious to the
Corporation and any of its Subsidiaries and Affiliates, including negligent
supervision of a subordinate who causes significant harm to the Corporation as
determined by the Committee; or (vi) prior to a Change-in-Control, such other
events as shall be determined by the Committee. Notwithstanding the general rule
of Section 2(c), following a Change-in-Control, any determination by the
Committee as to whether “Cause” exists shall be subject to de novo review.

i.
“Change-in-Control” has the meaning set forth in Section 10(e).

j.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the Internal Revenue Service or the
Treasury Department. Reference to any specific section of the Code shall be
deemed to include such regulations and guidance, as well as any successor
provision of the Code.

k.
“Committee” means the Committee referred to in Section 2.

l.
“Common Stock” means common stock, par value $1 per share, of the Corporation.

m.
“Corporate Transaction” has the meaning set forth in Section 3(e).

n.
“Corporation” means United Technologies Corporation, a Delaware corporation, or
its successor.

o.
“Disability” means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code, with respect to
an Award that constitutes “nonqualified deferred compensation” subject to
Section 409A of the Code.

p.
“Disaffiliation” means a Subsidiary’s or an Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including as a result of a public
offering, or a spinoff or sale by the Corporation, of the stock of the
Subsidiary or Affiliate) or a sale of a division of the Corporation and its
Affiliates.

q.
“Effective Date” has the meaning set forth in Section 12(a).

r.
“Eligible Individuals” means directors, officers, and employees of the
Corporation or any of its Subsidiaries or Affiliates, and prospective directors,
officers and employees who have accepted offers of employment or consultancy
from the Corporation or its Subsidiaries or Affiliates.

s.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor thereto.

t.
“Fair Market Value” means, except as otherwise determined by the Committee, the
closing price of a Share on the Applicable Exchange on the date of measurement
or, if Shares were not traded on the Applicable Exchange on such measurement
date, then on the next preceding date on which Shares were traded on the
Applicable Exchange, as reported by such source as the Committee may select. If
there is no regular public trading market for such Common Stock, the Fair Market
Value of the Common Stock shall be determined by the Committee in good faith
and, to the extent applicable, such determination shall be made in a manner that
satisfies Sections 409A and Sections 422(c)(1) of the Code.

u.
“Forfeiture Amount” has the meaning set forth in Section 14(i)(ii).






--------------------------------------------------------------------------------





v.
“Full-Value Award” means any Award other than Stock Appreciation Right, Stock
Option or Cash Awards.

w.
“Good Reason” means, the occurrence of any of the following without a
Participant’s consent: (i) a material reduction in the Participant’s annual base
salary, annual bonus opportunities, long-term incentive opportunities or other
compensation and benefits in the aggregate from those in effect immediately
prior to the Change-in-Control; (ii) a material diminution in the Participant’s
title, duties, authority, responsibilities, functions or reporting relationship
from those in effect immediately prior to the Change-in-Control; or (iii) a
mandatory relocation of the Participant’s principal location of employment
greater than 50 miles from immediately prior to the Change-in-Control. In order
to invoke a termination for Good Reason, the Participant shall provide written
notice to the Corporation of the existence of one or more of the conditions
described in clauses (i) through (iii) within 90 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, and the Corporation shall have 30 days following receipt of such
written notice (the “Cure Period”) during which it may cure the condition, if
curable. If the Corporation fails to cure the condition constituting Good Reason
during the Cure Period, the Participant must terminate employment, if at all,
within one year following the end of the Cure Period in order for such
termination to constitute a termination for Good Reason. The Participant’s
mental or physical incapacity following the occurrence of an event described
above in clauses (i) through (iii) shall not affect the Participant’s ability to
terminate employment for Good Reason.

x.
“Grant Date” means (i) the date on which the Committee by resolution selects an
Eligible Individual to receive a grant of an Award and determines the number of
Shares, or the formula for earning a number of Shares, to be subject to such
Award or the cash amount subject to such Award and all other material terms
applicable to such Award; or (ii) such later date as the Committee shall provide
in such resolution.

y.
“Incentive Stock Option” means any Stock Option designated in the applicable
Award Agreement as an “incentive stock option” within the meaning of Section 422
of the Code, and that in fact so qualifies.

z.
“Incumbent Board” has the meaning set forth in Section 10(e)(ii).

aa.
“Individual Agreement” means, after a Change-in-Control, (i) a change-in-control
or severance agreement between a Participant and the Corporation or one of its
Affiliates, or (ii) a change-in-control or severance plan covering a Participant
that is sponsored by the Corporation or one of its Affiliates.

bb.
“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

cc.
“Other Stock-Based Award” means an award granted to a Participant under Section
8 of this Plan.

dd.
“Outstanding Corporation Common Stock” has the meaning set forth in Section
10(e)(i).

ee.
“Outstanding Corporation Voting Securities” has the meaning set forth in Section
10(e)(i).

ff. “Participant” means an Eligible Individual to whom an Award is or has been
granted.
gg. “Performance Goals” means the performance goals established by the Committee
in connection with the grant of an Award which may be based on attainment of
specified levels of one or more of the following measures, or of any other
measures determined by the Committee in its discretion: stock price, total
shareholder return, earnings (whether based on earnings before taxes, earnings
before interest and taxes or earnings before interest, taxes, depreciation and
amortization), earnings per share, return on equity, return on sales, return on
assets or operating or net assets, market share, objective customer service
measures or indices, pre- or after-tax income, net income, cash flow (before or
after dividends or other adjustments), free cash flow, cash flow per share
(before or after dividends or other adjustments), gross margin, working capital
and gross inventory turnover, risk-based capital, revenues, revenue growth,
return on capital (whether based on return on total capital or return on
invested capital), cost control, gross profit, operating profit, unit volume,
sales, in each case with respect to the Corporation or any one or more
Subsidiaries, Affiliates, divisions, business units or business segments
thereof, either in absolute terms or relative to the performance of one or more
other companies (including an index covering multiple companies).
hh. “Person” has the meaning set forth in Section 10(e)(i).
ii.
“Plan” means the United Technologies Corporation 2018 Long-Term Incentive Plan,
as set forth herein and as hereinafter amended from time to time.

jj.
“Prior Plan” has the meaning set forth in Section 3(b).

kk.
“Replaced Award” has the meaning set forth in Section 10(b).

ll.
“Replacement Award” has the meaning set forth in Section 10(b).

mm.
“Section 16(b)” has the meaning set forth in Section 11(a).

nn.
“Share” means a share of Common Stock.

oo.
“Stock Appreciation Right” means an Award granted under Section 5(a).

pp.
“Stock Option” means an Award granted under Section 5(b).

qq.
“Subsidiary” means any corporation, partnership, joint venture, limited company
or other entity during any period in which at least a 50% voting or profits
interest is owned, directly or indirectly, by the Corporation or any successor
to the Corporation.

rr.
“Term” means the maximum period during which a Stock Appreciation Right or Stock
Option may remain outstanding, subject to earlier termination upon Termination
of Service or otherwise, as specified in the applicable Award Agreement.

ss.
“Termination of Service” means the termination of the applicable Participant’s
employment with, or performance of services for, the Corporation and any of its
Subsidiaries or Affiliates. Unless otherwise determined by the Committee: (i) if
a Participant’s employment with the Corporation and its Affiliates terminates
but such Participant continues to provide services to the Corporation and its
Affiliates in a non-employee capacity, such change in status shall not be deemed
a Termination of Service, (ii) a Participant employed by, or performing services
for, a Subsidiary or an Affiliate or a division of the Corporation and its
Affiliates shall also be deemed to incur a






--------------------------------------------------------------------------------





Termination of Service if, as a result of a Disaffiliation, such Subsidiary,
Affiliate or division ceases to be a Subsidiary, Affiliate or division, as the
case may be, and the Participant does not immediately thereafter become an
employee of, or service provider for, the Corporation or another Subsidiary or
Affiliate, and (iii) a Participant shall not be deemed to have incurred a
Termination of Service solely by reason of such individual’s incurrence of a
Disability. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Corporation and its Subsidiaries and
Affiliates shall not be considered a Termination of Service. Absences from
employment by reason of notice periods, garden leaves or similar paid leaves
implemented in contemplation of a permanent termination of employment shall not
be recognized as service under this Plan. Notwithstanding the foregoing
provisions of this definition, with respect to any Award that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code, a
Participant shall not be considered to have experienced a “Termination of
Service” unless the Participant has experienced a “separation from service”
within the meaning of Section 409A of the Code (a “Separation from Service”),
and a Separation from Service shall be deemed to occur where the Participant and
the Corporation and its Subsidiaries and Affiliates reasonably anticipate that
the bona fide level of services that the Participant will perform (whether as an
employee or as an independent contractor) will be permanently reduced to a level
that is less than thirty-seven and a half percent (37.5%) of the average level
of bona fide services the Participant performed during the immediately preceding
36 months (or the entire period the Participant has provided services if the
Participant has been providing services to the Corporation and/or any of its
Subsidiaries or Affiliates for less than 36 months).
SECTION 2. Administration
a.
Committee. This Plan shall be administered by the Board directly, or if the
Board elects, by the Compensation Committee or such other committee of the Board
as the Board may from time to time designate, which committee shall be composed
of not less than two directors, and shall be appointed by and serve at the
pleasure of the Board. All references in this Plan to the “Committee” refer to
the Board as a whole, unless a separate committee has been designated or
authorized consistent with the foregoing.

Subject to the terms and conditions of this Plan, the Committee shall have
absolute authority:
i.
To select the Eligible Individuals to whom Awards may from time to time be
granted;

ii.
To determine whether and to what extent Stock Appreciation Rights, Incentive
Stock Options, Nonqualified Stock Options, Restricted Stock Units, Restricted
Stock, Other Stock-Based Awards and Cash Awards or any combination thereof are
to be granted hereunder;

iii.
To determine the number of Shares to be covered by each Award granted hereunder;

iv.
To approve the form of any Award Agreement and determine the terms and
conditions of any Award granted hereunder, including, but not limited to, the
exercise price (subject to Section 5(c)), any vesting condition, restriction or
limitation (which may be related to the performance of the Participant, the
Corporation or any Subsidiary or Affiliate), treatment on Termination of
Service, and any vesting acceleration or forfeiture waiver regarding any Award
and the Shares relating thereto, based on such factors as the Committee shall
determine;

v.
To modify, amend or adjust the terms and conditions (including, but not limited
to, Performance Goals and measured results when necessary or appropriate for the
purposes of preserving the validity of the goals as originally set by the
Committee) of any Award (subject to Sections 5(d) and 5(e)), from time to time,
including, without limitation, in order to comply with tax and securities laws,
including laws of countries outside of the United States, and to comply with
changes of law and accounting standards;

vi.
To determine to what extent and under what circumstances Common Stock or cash
payable with respect to an Award shall be deferred either automatically or at
the election of a Participant;

vii.
To determine under what circumstances an Award may be settled in cash, Shares,
other property or a combination of the foregoing;

viii.
To adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it shall, from time to time, deem advisable;

ix.
To establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable;

x.
To interpret the terms and provisions of this Plan and any Award issued under
this Plan (and any Award Agreement relating thereto);

xi.
To decide all other matters that must be determined in connection with an Award;
and

xii.
To otherwise administer this Plan.

b. Procedures.


i. The Committee may act only by a majority of its members then in office,
except that the Committee may, except to the extent prohibited by applicable
law, including Section 157(c) of the Delaware General Corporation Law, or the
listing standards of the Applicable Exchange, allocate all or any portion of its
responsibilities and powers to any one or more of its members and may delegate
all or any part of its responsibilities and powers to any person or persons
selected by it. Any such allocation or delegation may be revoked by the
Committee at any time.


ii.
Subject to Section 11(a), any authority granted to the Committee may be
exercised by the full Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action shall
control.

c.
Discretion of Committee. Subject to Section 1(i), any determination made by the
Committee or pursuant to delegated authority under the provisions of this Plan
with respect to any Award shall be made in the sole discretion of the Committee
or such delegate at the time of the grant of the Award or, unless in
contravention of any express term of this Plan, at any time thereafter. All
decisions made






--------------------------------------------------------------------------------





by the Committee or any appropriately delegated person pursuant to the
provisions of this Plan shall be final, binding and conclusive on all persons,
including the Corporation, Participants and Eligible Individuals.
d.
Cancellation or Suspension. Subject to Section 5(d), the Committee shall have
full power and authority to determine whether, to what extent and under what
circumstances any Award shall be canceled or suspended.

e.
Award Agreements. The terms and conditions of each Award, as determined by the
Committee, shall be set forth in a written (or electronic) Award Agreement,
which shall be delivered to the Participant receiving such Award upon, or as
promptly as is reasonably practicable following, the grant of such Award. The
effectiveness of an Award shall be subject to the Participant’s acceptance of
the applicable Award Agreement within the time period specified in the Award
Agreement, unless otherwise provided in the Award Agreement. Award Agreements
may be amended only in accordance with Section 12(d) hereof.

f.
Minimum Vesting Period. Except for Awards granted with respect to a maximum of
five percent of the Shares authorized in the first sentence of Section 3(a),
Award Agreements shall not provide for a designated vesting period of less than
one year.

g.
Foreign Employees and Foreign Law Considerations. The Committee may grant Awards
to Eligible Individuals who are foreign nationals, who are located outside the
United States, who are not compensated from a payroll maintained in the United
States, and/or who are otherwise subject to (or could cause the Corporation to
be subject to) legal or regulatory provisions of countries or jurisdictions
outside the United States, and, in furtherance of such purposes, the Committee
may adopt such procedures or sub-plans as may be necessary or advisable to
comply with such legal or regulatory provisions.

SECTION 3. Common Stock Subject to Plan
a.
Authorized Shares. The maximum number of Shares that may be issued pursuant to
Awards granted under this Plan shall be the sum of (i) 35,000,000, and (ii) the
total number of Shares remaining available for new awards under the UTC
Long-Term Incentive Plan, as amended (the “Prior Plan”) as of immediately prior
to the Effective Date. Shares issued under this Plan may be authorized and
unissued Shares, treasury Shares, or Shares purchased in the open market or
otherwise, at the sole discretion of the Committee. Each Share issued pursuant
to a Full-Value Award will result in a reduction of the number of Shares
available for issuance under this Plan by 4.03 Shares. Each Share issued
pursuant to a Stock Option or Stock Appreciation Right will result in a
reduction of the number of Shares available for issuance under this Plan by one
Share.



b.
Prior Plan. On and after the Effective Date, no new awards may be granted under
the Prior Plan, it being understood that: (i) awards outstanding under the Prior
Plan as of the Effective Date shall remain in full force and effect under the
Prior Plan according to their respective terms, and (ii) to the extent that any
such award is forfeited, terminates, expires or lapses without being exercised
(to the extent applicable), or is settled for cash, the Shares subject to such
award not delivered as a result thereof shall again be available for Awards
under this Plan; provided, however, that dividend equivalents may continue to be
issued under the Corporation’s Prior Plan in respect of awards granted under the
Prior Plan which are outstanding as of the Effective Date.



c.
Individual Limits. A Participant who is not a non-employee director may not be
granted: (i) Stock Appreciation Rights and Stock Options in excess of 1,000,000
Shares during any calendar year, (ii) Full-Value Awards in excess of 500,000
Shares during any calendar year, or (iii) Cash Awards in excess of $10,000,000.
Non-employee director of the Corporation, including Awards granted under this
Plan (with Awards valued based on the fair value on the Grant Date for
accounting purposes) and cash fees paid or credited, may not exceed $1,500,000
during any single calendar year.



d.
Rules for Calculating Shares Issued. To the extent that any Award is forfeited,
terminates, expires or lapses instead of being exercised, or any Award is
settled for cash, the Shares subject to such Awards will not be counted as
Shares issued under this Plan. If the exercise price of any Stock Appreciation
Right or Stock Option and/or the tax withholding obligations relating to any
Award are satisfied by delivering Shares (either actually or through a signed
document affirming the Participant’s ownership and delivery of such Shares) or
the Corporation withholding Shares relating to such Award, the gross number of
Shares subject to the Award shall nonetheless be deemed to have been issued
under this Plan.



e. Adjustment Provisions.


i.
In the event of a merger, consolidation, acquisition of property or shares,
stock rights offering, liquidation, disposition for consideration of the
Corporation’s direct or indirect ownership of a Subsidiary or Affiliate
(including by reason of a Disaffiliation), or similar event affecting the
Corporation or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board may in its discretion make such substitutions or
adjustments as it deems appropriate and equitable to: (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan; (B) the various maximum limitations set forth in Section 3(c)
applicable to the grants to individuals of certain types of Awards; (C) the
number and kind of Shares or other securities subject to outstanding Awards; (D)
financial goals or measured results to preserve the validity of the original
goals set by the Committee; and (E) the exercise price of outstanding Awards.



ii.
In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Corporation, or a Disaffiliation,
separation or spinoff, in each case without consideration, or other
extraordinary dividend of cash or other property to the Corporation’s
shareholders, the Committee or the Board shall make such substitutions or
adjustments as it deems appropriate and equitable to: (A) the aggregate number
and kind of Shares or other securities reserved for issuance and delivery under
this Plan; (B) the various maximum limitations set forth in Section 3(c)
applicable to the grants to individuals of certain types of Awards; (C) the
number and kind of Shares or other securities subject to outstanding Awards; (D)
financial goals or measured results to preserve the validity of the original
goals set by the Committee; and (E) the exercise price of outstanding Awards.



iii.
In the case of Corporate Transactions, such adjustments may include: (A) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as






--------------------------------------------------------------------------------





determined by the Committee or the Board in its sole discretion (it being
understood that in the case of a Corporate Transaction with respect to which
shareholders of Common Stock receive consideration other than publicly traded
equity securities of the ultimate surviving entity, any such determination by
the Committee that the value of a Stock Option or Stock Appreciation Right shall
for this purpose be deemed to equal the excess, if any, of the value of the
consideration being paid for each Share pursuant to such Corporate Transaction
over the exercise price of such Stock Appreciation Right or Stock Option shall
conclusively be deemed valid); (B) the substitution of other property (including
cash or other securities of the Corporation and securities of entities other
than the Corporation) for the Shares subject to outstanding Awards; and (C) in
connection with any Disaffiliation, arranging for the assumption of Awards, or
replacement of Awards with new awards based on other property or other
securities (including other securities of the Corporation and securities of
entities other than the Corporation), by the affected Subsidiary, Affiliate, or
division or by the entity that controls such Subsidiary, Affiliate or division
following such Disaffiliation (as well as any corresponding adjustments to
Awards that remain based upon Corporation securities).


iv.
Any adjustments made pursuant to this Section 3(e) to Awards that are considered
“nonqualified deferred compensation” subject to Section 409A of the Code shall
be made in compliance with the requirements of Section 409A of the Code; and any
adjustments made pursuant to Section 3(e) to Awards that are not considered
“deferred compensation” subject to Section 409A of the Code shall be made in
such a manner as to ensure that after such adjustments, either: (A) the Awards
continue not to constitute “deferred compensation” subject to Section 409A of
the Code; or (B) there does not result in the imposition of any penalty taxes
under Section 409A of the Code in respect of such Awards.



iv.
Any adjustment under this Section 3(e) need not be applied uniformly to all
Participants.

SECTION 4: Eligibility
Awards may be granted under this Plan to Eligible Individuals; provided,
however, that Incentive Stock Options may be granted only to employees of the
Corporation and its subsidiaries or Parent Corporation (within the meaning of
Section 424(f) of the Code).
SECTION 5: Stock Appreciation Rights and Stock Options
a.
Nature of Stock Appreciation Rights. Upon the exercise of a Stock Appreciation
Right, the Participant shall be entitled to receive an amount in cash, or Shares
with a Fair Market Value, equal to the product of (i) the excess of the Fair
Market Value of one Share over the exercise price of the applicable Stock
Appreciation Right, multiplied by (ii) the number of Shares in respect of which
the Stock Appreciation Right has been exercised. The applicable Award Agreement
shall specify whether such payment is to be made in cash or Common Stock, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.



b.
Types of Stock Options. Stock Options may be granted in the form of Incentive
Stock Options or Nonqualified Stock Options. The Award Agreement for a Stock
Option shall indicate whether the Stock Option is intended to be an Incentive
Stock Option or a Nonqualified Stock Option.



c.
Exercise Price. The exercise price per Share subject to a Stock Appreciation
Right or Stock Option shall be determined by the Committee and set forth in the
applicable Award Agreement, and shall not be less than the Fair Market Value of
a Share on the applicable Grant Date. In no event may any Stock Appreciation
Right or Stock Option granted under this Plan be amended, other than pursuant to
Section 3(e), to decrease the exercise price thereof, be cancelled in exchange
for cash or other Awards or in conjunction with the grant of any new Stock
Appreciation Right or Stock Option with a lower exercise price, or otherwise be
subject to any action that would be treated, under the Applicable Exchange
listing standards or for accounting purposes, as a “repricing” of such Stock
Appreciation Right or Stock Option, unless such amendment, cancellation or
action is approved by the Corporation’s shareholders.



d.
Term. The Term of each Stock Appreciation Right and each Stock Option shall be
fixed by the Committee, but no Stock Appreciation Right or Stock Option shall be
exercisable more than 10 years after its Grant Date.



e.
Exercisability; Method of Exercise. Except as otherwise provided herein, Stock
Appreciation Rights and Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee. Subject to the provisions of this Section 5, Stock Appreciation
Rights and Stock Options may be exercised, in whole or in part in accordance
with the methods and procedures established by the Committee in the Award
Agreement or otherwise.



f.
Delivery; Rights of Shareowners. A Participant shall not be entitled to delivery
of Shares pursuant to the exercise of a Stock Appreciation Right or Stock Option
until the exercise price therefore has been fully paid and applicable taxes have
been withheld. Except as otherwise provided in Section 5(j), a Participant shall
have all of the rights of a shareowner of the number of Shares deliverable
pursuant to such Stock Appreciation Right or Stock Option (including, if
applicable, the right to vote the applicable Shares), when the Participant: (i)
has given written notice of exercise; (ii) if requested, has given the
representation described in Section 14(a); and (iii) in the case of a Stock
Option, has paid in full for such Shares.



g.
Nontransferability of Stock Appreciation Rights and Stock Options. No Stock
Appreciation Right or Stock Option shall be transferable by a Participant other
than, for no value or consideration: (i) by will or by the laws of descent and
distribution; or (ii) in the case of a Stock Appreciation Right or Nonqualified
Stock Option, as otherwise expressly permitted by the Committee including, if so
permitted, pursuant to a transfer to such Participant’s family members, whether
directly or indirectly, or by means of a trust or partnership or otherwise (for
purposes of this Plan, unless otherwise determined by the Committee, “family
member” shall have the meaning given to such term in General Instructions
A.1(a)(5) to Form S-8 under the Securities Act of 1933, as amended, and any
successor thereto). Any Stock Appreciation Right or Stock Option shall be
exercisable, subject to the terms of this Plan, only by the Participant, the
guardian or legal representative of the Participant, or any person to whom such
Stock Option is transferred pursuant to this Section 5(g), it being understood
that the term “holder” and “Participant” include such guardian, legal
representative and other transferee; provided, however, that the term
“Termination of Service” shall continue to refer to the Termination of Service
of the original Participant. No Participant may enter into any agreement for the
purpose of selling, transferring or otherwise engaging in






--------------------------------------------------------------------------------





any transaction that has the effect of exchanging his or her economic interest
in any Award to another person or entity for a cash payment or other
consideration unless first approved by a majority of the Corporation’s
shareowners.


h.
Termination of Service. The effect of a Participant’s Termination of Service on
any Stock Appreciation Right or Stock Option then held by the Participant shall
be set forth in the applicable Award Agreement.



i.
Additional Rules for Incentive Stock Options. Notwithstanding any other
provision of this Plan to the contrary, no Stock Option that is intended to
qualify as an Incentive Stock Option may be granted to any Eligible Individual
who at the time of such grant owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Corporation or of any
Subsidiary, unless at the time such Stock Option is granted the exercise price
is at least 110% of the Fair Market Value of a Share and such Stock Option by
its terms is not exercisable after the expiration of five years from the date
such Stock Option is granted. In addition, the aggregate Fair Market Value of
the Common Stock (determined at the time a Stock Option for the Common Stock is
granted) for which Incentive Stock Options are exercisable for the first time by
a Participant during any calendar year, under all of the incentive stock option
plans of the Corporation and of any Subsidiary, may not exceed $100,000. To the
extent a Stock Option that by its terms was intended to be an Incentive Stock
Option exceeds this $100,000 limit, the portion of the Stock Option in excess of
such limit shall be treated as a Nonqualified Stock Option.



j.
Dividends and Dividend Equivalents. Dividends (whether paid in cash or Shares)
and dividend equivalents may not be paid or accrued on Stock Appreciation Rights
or Stock Options; provided that Stock Appreciation Rights and Stock Options may
be adjusted under certain circumstances in accordance with the terms of Section
3(e).

SECTION 6: Restricted Stock
a.
Administration. Shares of Restricted Stock are actual Shares issued to a
Participant and may be awarded either alone or in addition to other Awards
granted under this Plan. The Committee shall determine the Eligible Individuals
to whom and the time or times at which grants of Restricted Stock will be
awarded, the number of Shares to be awarded to any Eligible Individual, the
conditions for vesting, the time or times within which such Awards may be
subject to forfeiture, and any other terms and conditions of the Awards, in
addition to those contained in Section 6(c).



b.
Book Entry Registration or Certificated Shares. Shares of Restricted Stock shall
be evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of one or more stock certificates registered
in the name of the Participant and bearing an appropriate legend referring to
the terms, conditions and restrictions applicable to such Award.



c.
Terms and Conditions. Shares of Restricted Stock shall be subject to the
following terms and conditions and such other terms and conditions as are set
forth in the applicable Award Agreement (including the vesting or forfeiture
provisions applicable upon a Termination of Service):



i.
The Committee shall, prior to or at the time of grant, condition: (A) the
vesting of an Award of Restricted Stock upon the continued service of the
applicable Participant, or (B) the grant or vesting of an Award of Restricted
Stock upon the attainment of Performance Goals, or the attainment of Performance
Goals and the continued service of the applicable Participant. The conditions
for grant or vesting and the other provisions of Restricted Stock Awards
(including any applicable Performance Goals) need not be the same with respect
to each recipient.



ii.
Subject to the provisions of this Plan and the applicable Award Agreement,
during the period, if any, set by the Committee, commencing with the date of
such Restricted Stock Award for which such vesting restrictions apply, and until
the expiration of such period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber Shares of Restricted Stock.



d.
Rights of a Shareowner. Except as provided in this Section 6 and the applicable
Award Agreement, the applicable Participant shall have, with respect to the
Shares of Restricted Stock, all of the rights of a shareowner of the Corporation
holding the class or series of Common Stock that is the subject of the
Restricted Stock, including, if applicable, the right to vote the Shares and the
right to receive any dividends (subject to Section 14(e)).



e.
Termination of Service. The effect of a Participant’s Termination of Service on
his or her Restricted Stock shall be set forth in the applicable Award
Agreement.



SECTION 7: Restricted Stock Units
a.
Nature of Awards. Restricted stock units and deferred stock units (together,
“Restricted Stock Units”) are Awards denominated in Shares that will be settled,
subject to the terms and conditions of the Restricted Stock Units, in a
specified number of Shares or an amount of cash equal to the Fair Market Value
of a specified number of Shares.

b.
Terms and Conditions. Restricted Stock Units shall be subject to the following
terms and conditions and such other terms and conditions as are set forth in the
applicable Award Agreement (including the vesting or forfeiture provisions
applicable upon a Termination of Service):



i.
The Committee shall, prior to or at the time of grant, condition: (A) the
vesting of Restricted Stock Units upon the continued service of the applicable
Participant, or (B) the grant or vesting of Restricted Stock Units upon the
attainment of Performance Goals, or the attainment of Performance Goals and the
continued service of the applicable Participant. The conditions for grant or
vesting and the other provisions of Restricted Stock Units (including any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of Restricted Stock Units shall be settled as and when the
Restricted Stock Units vest, at a later time specified by the Committee in the
applicable Award Agreement, or, if the Committee so permits, in accordance with
an election of the Participant.








--------------------------------------------------------------------------------





ii.
The Award Agreement for Restricted Stock Units shall specify whether, to what
extent and on what terms and conditions the applicable Participant shall be
entitled to receive payments corresponding to the dividends payable on the
Common Stock (subject to Section 14(e)).

c.
Rights of a Shareowner. A Participant to whom Restricted Stock Units are awarded
shall have no rights as a shareowner with respect to the Shares represented by
the Restricted Stock Units unless and until Shares are actually delivered to the
Participant in settlement thereof.

d.
Termination of Service. The effect of a Participant’s Termination of Service on
his or her Restricted Stock Units shall be set forth in the applicable Award
Agreement.

SECTION 8: Other Stock-Based Awards
The Committee may grant equity-based or equity-related awards not otherwise
described herein in such amounts and subject to such terms and conditions
consistent with the terms of this Plan as the Committee shall determine. Without
limiting the generality of the preceding sentence, each such Other Stock-Based
Award may: (a) involve the transfer of actual Shares to Participants, either at
the time of grant or thereafter, or payment in cash or otherwise of amounts
based on the value of Shares; (b) be subject to performance-based and/or
service-based conditions; (c) be in the form of phantom stock, restricted stock,
restricted stock units, performance shares, deferred share units or
share-denominated performance units, or other awards denominated in, or with a
value determined by reference to, a number of Shares that is specified at the
time of the grant of such award; and (d) be designed to comply with applicable
laws of jurisdictions other than the United States.
SECTION 9: Cash Awards
The Committee may grant awards that are denominated and payable in cash in such
amounts and subject to such terms and conditions consistent with the terms of
this Plan as the Committee shall determine.
SECTION 10: Change-in-Control Provisions
a.
General. The provisions of this Section 10 shall, subject to Section 3(e), apply
notwithstanding any other provision of this Plan to the contrary, except to the
extent the Committee specifically provides otherwise in an Award Agreement.



b.
Impact of Change-in-Control. Upon the occurrence of a Change-in-Control: (i) all
then-outstanding Stock Appreciation Rights and Stock Options shall become fully
vested and exercisable, all Full-Value Awards (other than performance-based
Awards), and all Cash Awards (other than performance-based Awards) shall vest in
full, be free of restrictions, and be deemed to be earned and payable in an
amount equal to the full value of such Award, except in each case to the extent
that another Award meeting the requirements of Section 10(c) (any award meeting
the requirements of Section 10(c), a “Replacement Award”) is provided to the
Participant pursuant to Section 3(e) to replace such Award (any award intended
to be replaced by a Replacement Award, a “Replaced Award”), and (ii) any
performance-based Award that is not replaced by a Replacement Award shall be
deemed to be earned and payable in an amount equal to the full value of such
performance-based Award (with all applicable Performance Goals deemed achieved
at the greater of (x) the applicable target level; and (y) the level of
achievement as determined by the Committee not later than the date of the
Change-in-Control, taking into account performance through the latest date
preceding the Change-in-Control as to which performance can, as a practical
matter, be determined (but not later than the end of the applicable performance
period).



c.
Replacement Awards. An Award shall meet the conditions of this Section 10(c)
(and hence qualify as a Replacement Award) if: (i) it is of the same type as the
Replaced Award (except that for any Replaced Award that is performance-based,
the Replacement Award shall be subject solely to time-based vesting for the
remainder of the applicable performance period (or such shorter period as
determinedby the Committee) and the applicable Performance Goals shall be deemed
to be achieved at the greater of (x) the applicable target level; and (y) the
level of achievement as determined by the Committee taking into account
performance through the latest date preceding the Change-in-Control as to which
performance can, as a practical matter, be determined (but not later than the
end of the applicable performance period); (ii) it has a value equal to the
value of the Replaced Award as of the date of the Change-in-Control, as
determined by the Committee in its sole discretion consistent with Section 3(e);
(iii) the underlying Replaced Award was an equity-based award, it relates to
publicly traded equity securities of the Corporation or the entity surviving the
Corporation following the Change-in-Control; (iv) it contains terms relating to
time-based vesting (including with respect to a Termination of Service) that are
substantially identical to those of the Replaced Award; and (v) its other terms
and conditions are not less favorable to the Participant than the terms and
conditions of the Replaced Award (including the provisions that would apply in
the event of a subsequent Change-in-Control) as of the date of the
Change-in-Control. Without limiting the generality of the foregoing, a
Replacement Award may take the form of a continuation of the applicable Replaced
Award if the requirements of the preceding sentence are satisfied. If a
Replacement Award is granted, the Replaced Award shall not vest upon the
Change-in-Control. The determination whether the conditions of this Section
10(c) are satisfied shall be made by the Committee, as constituted immediately
before the Change-in-Control, in its sole discretion.



d.
Termination of Service. Notwithstanding any other provision of this Plan to the
contrary, and unless otherwise determined by the Committee and set forth in the
applicable Award Agreement, upon a Termination of Service of a Participant by
the Corporation other than for Cause or by the Participant for Good Reason
within 24 months (or such longer period as is specified in the applicable Award
Agreement) following a Change-in-Control: (i) all Replacement Awards held by
such Participant shall vest in full and be free of restrictions, and (ii) unless
otherwise provided in the applicable Award Agreement, notwithstanding any other
provision of this Plan to the contrary, any Stock Appreciation Right or Stock
Option held by the Participant as of the date of the Change-in-Control that
remains outstanding as of the date of such Termination of Service may thereafter
be exercised until the expiration of the stated full Term of such Stock
Appreciation Right or Nonqualified Stock Option.



e.
Definition of Change-in-Control. For purposes of this Plan, a
“Change-in-Control” shall mean the happening of any of the following events:








--------------------------------------------------------------------------------





i.
An acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either: (1) the then outstanding shares of common stock of the
Corporation (the “Outstanding Corporation Common Stock”); or (2) the combined
voting power of the then outstanding voting securities of the Corporation
entitled to vote generally in the election of directors (the “Outstanding
Corporation Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a
Change-in-Control: (1) any acquisition directly from the Corporation, (2) any
acquisition by the Corporation, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Corporation or any entity
controlled by the Corporation, or (4) any acquisition by any entity pursuant to
a transaction that complies with clauses (1), (2) and (3) of subsection (iii) of
this Section 10(e); or



ii.
A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that,
for purposes of this Section 10(e), any individual who becomes a member of the
Board subsequent to the Effective Date whose election, or nomination for
election by the Corporation’s shareowners, was approved by a vote of at least
two-thirds of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be considered as a member of the Incumbent Board; or



iii.
The consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Corporation or any of its
subsidiaries or sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or securities of another
entity by the Corporation or any of its subsidiaries (a “Business Combination”),
in each case, unless, following such Business Combination, (1) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock (or, for a
noncorporate entity, equivalent securities) and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors (or, for a noncorporate entity, equivalent securities), as the case
may be, of the entity resulting from such Business Combination (including an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
stock (or, for a noncorporate entity, equivalent securities) of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination, and (3) at least a majority
of the members of the Board of Directors (or, for a noncorporate entity,
equivalent body or committee) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

iv.
The approval by the shareholders of the Corporation of a complete liquidation or
dissolution of the Corporation.

f.
Notwithstanding any other provision of this Plan, any Award Agreement or any
Individual Agreement, for any Award that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code, a Change-in-Control
shall not constitute a settlement or distribution event with respect to such
Award, or an event that otherwise changes the timing of settlement or
distribution of such Award, unless the Change-in-Control also constitutes an
event described in Section 409A(a)(2)(v) of the Code and the regulations
promulgated thereunder (a “Section 409A CIC”); provided, however, that whether
or not a Change-in-Control is a Section 409A CIC, such Change-in-Control shall
result in the accelerated vesting of such Award to the extent provided by the
Award Agreement, this Plan, any Individual Agreement or otherwise by the
Committee.

SECTION 11: Section 16(b); Section 409A
a.
The provisions of this Plan are intended to ensure that no transaction under
this Plan is subject to (and all such transactions will be exempt from) the
short-swing profit recovery rules of Section 16(b) of the Exchange Act (“Section
16(b)”). Accordingly, the composition of the Committee shall be subject to such
limitations as the Board deems appropriate to permit transactions pursuant to
this Plan to be exempt (pursuant to Rule 16b-3 promulgated under the Exchange
Act) from Section 16(b), and no delegation of authority by the Committee shall
be permitted if such delegation would cause any such transaction to be subject
to (and not exempt from) Section 16(b).



b.
This Plan and the Awards granted hereunder are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, it is
intended that this Plan be administered and interpreted in all respects in
accordance with Section 409A of the Code. Each payment under any Award that
constitutes “nonqualified deferred compensation” subject to Section 409A of the
Code shall be treated as a separate payment for purposes of Section 409A of the
Code. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
“nonqualified deferred compensation” subject to Section 409A of the Code.
Notwithstanding any other provision of this Plan or any Award Agreement to the
contrary, if a Participant is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Corporation), amounts that constitute “nonqualified deferred
compensation” subject to Section 409A of the Code that would otherwise be
payable by reason of a Participant’s Separation from Service during the
six-month period immediately following such Separation from Service shall
instead be paid or provided on the first business day following the date that is
six months following the Participant’s Separation from Service. If the
Participant dies following the Separation from Service and prior to the payment
of any






--------------------------------------------------------------------------------





amounts delayed on account of Section 409A of the Code, such amounts shall be
paid to the personal representative of the Participant’s estate within 30 days
following the date of the Participant’s death.
SECTION 12: Term, Amendment and Termination
a.
Effectiveness. This Plan was approved by the Board on February 5, 2018, subject
to and contingent upon approval by the Corporation’s shareowners. This Plan will
be effective April 30, 2018, (the “Effective Date”); provided that the
Corporation’s shareowners approve this Plan on such date.



b.
Termination. This Plan will terminate on the tenth anniversary of the Effective
Date. Awards outstanding as of such date shall not be affected or impaired by
the termination of this Plan.



c.
Amendment of Plan. The Board or the Committee may amend, alter, or discontinue
this Plan, but no amendment, alteration or discontinuation shall be made that
would materially impair the rights of the Participant with respect to a
previously granted Award without such Participant’s consent, except such an
amendment made to comply with applicable law, including Section 409A of the
Code, Applicable Exchange listing standards or accounting rules. In addition, no
amendment shall be made without the approval of the Corporation’s shareowners to
the extent such approval is required by applicable law or the listing standards
of the Applicable Exchange.



d.
Amendment of Awards. Subject to Section 5(c), the Committee may unilaterally
amend the terms of any Award theretofore granted, but no such amendment shall,
without the Participant’s consent, materially impair the rights of any
Participant with respect to an Award, except such an amendment made to cause
this Plan or Award to comply with applicable law, including Section 409A of the
Code, Applicable Exchange listing standards or accounting rules.



SECTION 13: Unfunded Status of Plan
Neither the Corporation nor the Committee shall have any obligation to segregate
assets or establish a trust or other arrangements to meet the obligations
created under the Plan. Any liability of the Corporation to any Participant with
respect to an Award shall be based solely upon contractual obligation created by
the Plan and the Award Agreement. No such obligation shall be deemed to be
secured by any pledge or encumbrance on the property of the Corporation.


SECTION 14: General Provisions
a.
Conditions for Issuance. The Committee may require each person purchasing or
receiving Shares pursuant to an Award to represent to and agree with the
Corporation in writing that such person is acquiring the Shares without a view
to the distribution thereof. The certificates for such Shares may include any
legend that the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of this Plan or agreements made
pursuant thereto, the Corporation shall not be required to issue or deliver any
Shares (whether in certificated or book-entry form) under this Plan prior to
fulfillment of all of the following conditions: (i) listing or approval for
listing upon notice of issuance, of such Shares on the Applicable Exchange; (ii)
any registration or other qualification of such Shares of the Corporation under
any state or federal law or regulation, or the maintaining in effect of any such
registration or other qualification that the Committee shall, in its absolute
discretion upon the advice of counsel, deem necessary or advisable; and (iii)
obtaining any other consent, approval, or permit from any state or federal
governmental agency that the Committee shall, in its absolute discretion,
determine to be necessary or advisable.



b.
Additional Compensation Arrangements. Nothing contained in this Plan shall
prevent the Corporation or any Subsidiary or Affiliate from adopting other or
additional compensation arrangements for its employees.



c.
No Contract of Employment. This Plan shall not constitute a contract of
employment, and adoption of this Plan shall not confer upon any employee any
right to continued employment, nor shall it interfere in any way with the right
of the Corporation or any Subsidiary or Affiliate to terminate the employment of
any employee at any time.



d.
Required Taxes. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income, or employment or other tax purposes with respect to any Award
under this Plan, such Participant shall pay to the Corporation, or make
arrangements satisfactory to the Corporation regarding the payment of, any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. Unless otherwise determined by the
Corporation, withholding obligations may be settled with Common Stock, including
Common Stock that is part of the Award that gives rise to the withholding
requirement, having a Fair Market Value on the date of withholding equal to the
amount required to be withheld for tax purposes, all in accordance with such
procedures as the Committee establishes. The obligations of the Corporation
under this Plan shall be conditional on such payment or arrangements, and the
Corporation and its Affiliates shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment otherwise due to such
Participant. The Committee may establish such procedures as it deems
appropriate, including making irrevocable elections, for the settlement of
withholding obligations with Common Stock.



e.
Dividends and Dividend Equivalents. Any dividends or dividend equivalents
credited with respect to any Award will be subject to the same time and/or
performance-based vesting conditions applicable to such Award and shall, if
vested, be delivered or paid at the same time as such Award.



f.
Designation of Death Beneficiary. The Committee shall establish such procedures
as it deems appropriate for a Participant to designate a beneficiary to whom any
amounts payable in the event of such Participant’s death are to be paid or by
whom any rights of such Participant, after such Participant’s death, may be
exercised.



g.
Governing Law and Interpretation. This Plan and all Awards made and actions
taken hereunder shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect. Whenever the words “include,” “includes” or “including” are
used in this Plan, they shall be deemed to be followed by the words “but not
limited to” and the word “or” shall be understood to mean “and/or” where the
context so requires.






--------------------------------------------------------------------------------







h.
Non-Transferability. Except as otherwise provided in Section 5(g) or as
determined by the Committee, Awards under this Plan are not transferable except
by will or by laws of descent and distribution.



i.
Clawback Policy.

i.
Forfeiture Event. Unless otherwise determined by the Committee, upon the
occurrence of any of the following events, the Participant shall forfeit all of
the Participant’s outstanding Awards, whether vested or unvested, and shall pay
the Forfeiture Amount (as defined in clause (ii) below) to the Corporation
within 30 days following receipt from the Corporation of written notice from the
Corporation:

A.
Termination of Service for Cause;

B.
Within three years following any Termination of Service the Committee determines
that the Participant engaged in conduct before the Participant’s termination
date that would have constituted the basis for a Termination of Service for
Cause;

C.
At any time during the 24-month period immediately following any Termination of
Service, a Participant:

1. Solicits for employment or otherwise attempts to retain the professional
services of any individual then employed or engaged by the Corporation (other
than a person performing secretarial or similar services) or who was so employed
or engaged during the three-month period preceding such solicitation; or
2.
Publicly disparages the Corporation or any of its officers, directors or senior
executive employees or otherwise makes any public statement that is materially
detrimental to the interests of the Corporation or such individuals; or

D.
At any time during the 12-month period following any Termination of Service, a
Participant becomes employed by, consults for or otherwise renders services to
any business entity or person engaged in activities that compete with the
Corporation or the business unit that employed the Participant, unless the
Participant has first obtained the written consent of the Chief Human Resources
Officer or her or his delegate. For purposes of applying this provision: (x)
Participant shall be deemed to have been employed by each business unit that
employed the Participant within the two-year period immediately prior to the
date of the Termination of Service, and (y) the status of a business entity or
person as a competitor shall be determined by the Chief Human Resources Officer
in her or his sole discretion.



ii.
Forfeiture Amount. The “Forfeiture Amount” means an amount determined by the
Committee in its sole and absolute discretion, up to the sum of: (A) the Fair
Market Value of any Shares held by the Participant as of the date that the
Committee requires forfeiture that were acquired by the Participant pursuant to
an Award during the three-year period preceding such date, (B) the amount of (1)
the proceeds from the sale (including sales to the Corporation) of any Shares
acquired by the Participant pursuant to an Award during the three-year period
preceding the date that the Committee requires forfeiture, less (2) the amount,
if any, paid by the Participant to purchase such Shares, and (C) any proceeds
received by the Participant upon cash settlement of any Award during the
three-year period preceding the date that the Committee requires forfeiture.



iii. Committee Determination. Without limiting the generality of Section 2, the
Committee shall make all determinations required pursuant to this Section 14(i)
in its sole and absolute discretion, and such determinations shall be conclusive
and binding on all Persons. Notwithstanding any provision of Section 14(i)(i) to
the contrary, the Committee has sole and absolute discretion not to require a
Participant to pay all or any portion of a Forfeiture Amount, and its
determination not to require any Participant to pay all or any portion of a
Forfeiture Amount with respect to any particular act by any particular
Participant shall not in any way reduce or eliminate the Committee’s authority
to require payment of a Forfeiture Amount with respect to any other act or other
Participant.
 
iv. Effect of Change-in-Control. Notwithstanding the foregoing and
notwithstanding anything to the contrary in any Award Agreement or otherwise,
this Section 14(i) shall not be applicable to any Participant following a
Change-in-Control.


v. Nonexclusive Remedy. This Section 14(i) shall be a nonexclusive remedy and
nothing contained in this Section 14(i) shall preclude the Corporation from
pursuing any other applicable remedies available to it, whether in addition to,
or in lieu of, application of this Section 14(i).







